    Case 2:18-cv-07368-JTM-DPC Document 196 Filed 10/05/20 Page 1 of 7




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



JAYNE BELCHER ET AL.                                         CIVIL ACTION


VERSUS                                                       NO. 18-7368


JOSEPH LOPINTO, III ET AL.                                   SECTION: “H”



                          ORDER AND REASONS
      Before the Court are Defendants CorrectHealth Jefferson, LLC and
Ironshore Specialty Insurance Company’s Motion in Limine to Exclude the
Opinions of Dr. Colley and Dr. Venters Relating to the Applicable Standard of
Care (Doc. 130). For the following reasons, the Motion is DENIED.


                               BACKGROUND
      This action arises out of Joshua Belcher’s suicide at the Jefferson Parish
Correctional Center (“JPCC”) in Gretna, Louisiana, where he was being held
as a pretrial detainee. Following his death, Belcher’s parents, Jayne and
Jimmy Belcher (“Plaintiffs”), filed this suit, alleging violations of § 1983 and
state law against Joseph P. Lopinto, III and Newell Normand, as the current
and former Sheriffs of Jefferson Parish, respectively; Jefferson Parish;
CorrectHealth Jefferson, L.L.C. (“CH”), the entity with whom Jefferson Parish
contracted to provide healthcare services at JPCC; and Ironshore Specialty
Insurance Co., the insurance provider for CH. Plaintiffs’ claims against the



                                       1
    Case 2:18-cv-07368-JTM-DPC Document 196 Filed 10/05/20 Page 2 of 7




Sheriffs and Jefferson Parish have been dismissed, leaving only Plaintiffs’
claims against CH and Ironshore.
        Plaintiffs claim that CH’s treatment of Belcher at JPCC demonstrates a
policy of deliberate indifference. In the first few days after Belcher was
arrested, he exhibited multiple symptoms of alcohol and drug withdrawal. Six
days after he entered JPCC, on August 13, 2017, Belcher attempted suicide
and was subsequently placed on suicide watch. David Jennings, a social worker
for CH, was in charge of monitoring Belcher’s mental health while Belcher was
on suicide watch. Jennings conducted two, ten to twenty-minute, evaluations
of Belcher while he was in the infirmary. In the second evaluation, on August
15, 2017, Jennings found that Belcher’s mental health had improved and
believed Belcher’s withdrawal symptoms had abated. Shortly thereafter,
without conducting any psychological or diagnostic assessment, Jennings
discharged Belcher from suicide watch, authorized his release to general
population, and ordered that a follow-up evaluation be scheduled for one week
later. Belcher committed suicide in his cell two days later. Plaintiffs plan to
present the expert testimony of Dr. Jeremy Huston Colley and Dr. Homer
Venters to demonstrate that CH’s treatment of Belcher constitutes a gross
deviation from the appropriate standard of care in the correctional setting.
        CH and Ironshore now bring their Motion in Limine to Exclude the
opinions of Dr. Colley and Dr. Venters Relating to the Applicable Standard of
Care.


                             LEGAL STANDARD
        The admissibility of expert testimony is governed by Federal Rule of
Evidence 702, which provides as follows:
        A witness who is qualified as an expert by knowledge, skill,
        experience, training, or education may testify in the form of an

                                       2
      Case 2:18-cv-07368-JTM-DPC Document 196 Filed 10/05/20 Page 3 of 7




       opinion or otherwise if: (a) the expert’s scientific, technical, or
       other specialized knowledge will help the trier of fact to
       understand the evidence or to determine a fact in issue; (b) the
       testimony is based on sufficient facts or data; (c) the testimony is
       the product of reliable principles and methods; and (d) the expert
       has reliably applied the principles and methods to the facts of the
       case.
The current version of Rule 702 reflects the Supreme Court’s decisions in
Daubert v. Merrell Dow Pharmaceuticals, Inc.,1 and Kumho Tire Co. v.
Carmichael.2 The threshold inquiry is whether the expert possesses the
requisite qualifications to render an opinion on a particular subject matter. 3
Having defined the permissible scope of the expert’s testimony, a court next
inquires whether the opinions are reliable and relevant.4 In undertaking this
tripartite analysis, courts must give proper deference to the traditional
adversary system and the role of the finder of fact within that system. 5
“Vigorous cross-examination, presentation of contrary evidence, and careful
instruction on the burden of proof are the traditional and appropriate means
of attacking shaky but admissible evidence.” 6 As the “gatekeeper” of expert
testimony, the trial court enjoys broad discretion in determining admissibility. 7




1 509 U.S. 579 (1993).
2 526 U.S. 137 (1999).
3 Wagoner v. Exxon Mobil Corp., 813 F. Supp. 2d 771, 799 (E.D. La. 2011); see also Wilson v.

   Woods, 163 F.3d 935, 937 (5th Cir. 1999) (“A district court should refuse to allow an expert
   witness to testify if it finds that the witness is not qualified to testify in a particular field
   or on a given subject.”).
4 See United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010).
5 See Daubert, 509 U.S. at 596.
6 Id.
7 Wellogix, Inc. v. Accenture, L.L.P., 716 F.3d 867, 881 (5th Cir. 2013).



                                                 3
     Case 2:18-cv-07368-JTM-DPC Document 196 Filed 10/05/20 Page 4 of 7




                              LAW AND ANALYSIS
      Plaintiffs intend to introduce the expert testimony of Dr. Venters and
Dr. Colley on the adequacy of care that CH provided to the decedent, Belcher.
Defendants argue that, under the “locality rule” of Louisiana Revised Statutes
§ 9:2794, the standard of care against which CH’s actions should be measured
is that of a “similar community or locale and under similar circumstances.” 8 As
neither Dr. Venters nor Dr. Colley has practiced medicine within the state of
Louisiana or is “familiar with the standard of care applicable to Louisiana
correctional healthcare,” Defendants argue that neither expert is qualified to
testify on the standard of care applicable to this case. Defendants therefore
move to exclude each doctor’s testimony accordingly.
      Defendant’s entire argument is premised on the applicability of
Louisiana Revised Statutes § 9:2794. Louisiana’s “locality rule,” however, is
inapplicable to the current matter. “Although state law governs the substance
of Plaintiff[s’] [state law claims] against [Defendants], ‘the Federal Rules of
Evidence control the admission of expert testimony.’”9 It is thus whether
Plaintiffs’ experts are qualified to testify under Federal Rule of Evidence 702,
not Louisiana Revised Statute § 9:2794, that will control the admissibility of
Dr. Colley and Dr. Venters’ testimonies.10
      “Whether an individual is qualified to testify as an expert is a question
of law.”11 Under Federal Rule of Evidence 702, “[e]xperts qualified by
‘knowledge, skill, experience, training or education’ may present opinion



8 LA. REV. STAT. § 9:2794(A)(1).
9 Rodgers v. Gusman, No. CV 16-16303, 2019 WL 3220107, at *7 (E.D. La. July 17, 2019)
   (quoting Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009)).
10 See id. In Rodgers, this Court refuted the applicability of the same Louisiana case,

   Berthelot v. Stadler, 2013 WL 3947106 (La. App. 1 Cir. 2013), that Defendants cite in
   support of their present motion. Id.
11 Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009).



                                           4
     Case 2:18-cv-07368-JTM-DPC Document 196 Filed 10/05/20 Page 5 of 7




testimony to the jury.”12 An expert need not be “highly qualified in order to
testify about a given issue.”13 Variances in expertise or specialization may
affect the “weight to be assigned to the testimony by the trier of fact, not its
admissibility.”14
       Applying the above, Dr. Colley and Dr. Venters are patently qualified to
testify on the quality of care that CH provides at JPCC. Dr. Colley graduated
from medical school at Columbia University, completed his fellowship in
Forensic Psychiatry at New York University, received certifications from the
American Board of Psychiatry and Neurology in Adult Psychiatry and Forensic
Psychiatry, and most recently served as the Program Director of the
Fellowship in Forensic Psychiatry at New York University.15 Of particular
relevance, Dr. Colley’s research focus includes the “[e]valuation, treatment,
and ethics related to [f]actitious [d]isorders in [c]orrectional [s]ettings” and the
“[h]arms of solitary confinement.”16 Dr. Colley is therefore qualified to offer
testimony as to the standard of care afforded to suicidal inmates at JPCC.
       Dr. Venters is similarly suited to testify in this matter. Dr. Venters is “a
physician, internist and epidemiologist with over a decade of experience in
providing, improving and leading health services for the incarcerated.” 17 Dr.
Venter’s resumé includes a long list of accolades, publications, and oral
presentations that demonstrate his expertise in both mental and physical
health services at correctional facilities. Notably, he served as Assistant
Commissioner and Chief Medical Officer of the New York City Jail



12 Id. (quoting FED . R. EVID . 702).
13 Huss, 571 F.3d at 452.
14 Id.; see also United States v. Wen Chyu Liu, 716 F.3d 159, 168–69 (5th Cir. 2013); Rodgers,

   2019 WL 3220107, at *7.
15 Doc. 130-5. at 16–18.
16 Doc. 130-5 at 19.
17 Doc. 130-4 at 1.



                                              5
      Case 2:18-cv-07368-JTM-DPC Document 196 Filed 10/05/20 Page 6 of 7




Correctional Health Service, where he “was responsible for all aspects of health
services    including      physical      and      mental    health,     addiction,      quality
improvement, re-entry and morbidity and mortality reviews.”18 Dr. Venters’
extensive experience in prison healthcare systems qualifies him to testify as to
the standard of care that should have been exercised at JPCC.
       As stated above, the extent of Dr. Venters and Dr. Colley’s experience
with Louisiana standards will go to the weight of their testimonies, not their
admissibility. Even so, the Court notes that Louisiana standards play, at most,
a minor role in either expert’s report. In Dr. Colley’s report, he compares CH’s
practices to the standard of care articulated by the American Psychiatric
Association,     the     National    Commission        on    Correctional      Health     Care
(“NCCHC”), federal court orders and consent decrees, and the widely cited case
of Ruiz v. Estelle.19 In Dr. Venters’ report, he compares CH’s practices to the
“most elemental standards of NCCHC, as well as basic correctional practice.” 20
Both experts focus on national standards because it is a national standard,
that of the NCCHC, that CH contractually obligated itself to meet. As neither
expert opines on the standard of care in Louisiana, Defendants’ contention that
the    experts     are    unfamiliar       with     Louisiana      standards      is    largely
inconsequential.
       This Court thus finds that under Federal Rule of Evidence 702, both Dr.
Colley and Dr. Venters are qualified to testify in this matter despite lacking
locality-specific expertise.




18 Id.
19 See Doc. 130-5 at 6; Ruiz v. Estelle, 503 F. Supp. 1265, 1339 (S.D. Tex. 1980), aff’d in part,
   rev’d in part, 679 F.2d 1115 (5th Cir. 1982), amended in part, vacated in part, 688 F.2d 266
   (5th Cir. 1982). Colley contends that the standards articulated in Ruiz have been adopted
   nationally.
20 Doc. 130-4 at 6.



                                               6
    Case 2:18-cv-07368-JTM-DPC Document 196 Filed 10/05/20 Page 7 of 7




                             CONCLUSION
     For the foregoing reasons, Defendants CorrectHealth and Ironshore’s
Motion in Limine (Doc. 130) is DENIED.


                   New Orleans, Louisiana this 2nd day of October, 2020.


                                  ____________________________________
                                  JANE TRICHE MILAZZO
                                  UNITED STATES DISTRICT JUDGE




                                    7
